Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND
____________________________________
                                       :
Expo Development, LLC d/b/a            :
Expo Realty, LLC                       :
                                       :
                     Plaintiff,        :
vs.                                    :    C.A. No.
                                       :
Liberty Mutual Insurance Company; and  :
Ohio Casualty Insurance Company        :
                                       :
                     Defendants.       :
____________________________________:

                                        COMPLAINT

                                            Parties

       1.       Plaintiff, Expo Development, LLC d/b/a Expo Realty, LLC (“Plaintiff”), is a

corporation organized and existing under the laws of the State of Rhode Island, with a principal

place of business located 1135 Charles Street, North Providence, RI 02904.

       2.       Upon information and belief, the Defendant, Liberty Mutual Insurance

Corporation (“Liberty Mutual”), is a corporation organized and existing under the laws of the

Commonwealth of Massachusetts, with a principal place of business located at 175 Berkeley

Street, Boston, Massachusetts 02116.

       3.       Upon information and belief, the Defendant, Ohio Casualty Insurance Company

(“Ohio Casualty”), is a corporation organized and existing under the laws of the State of New

Hampshire, with a principal place of business located at 175 Berkeley Street, Boston,

Massachusetts 02116.

       4.       The Defendants, Liberty Mutual and Ohio Casualty, are, upon information and

belief, affiliated with one another and are both members of the Liberty Mutual insurance group.
Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 2 of 6 PageID #: 2




       5.       Said Defendants, Liberty Mutual and Ohio Casualty, may hereinafter be referred

to collectively as “Defendant Insurers.”

                                    Jurisdiction and Venue

       6.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1332 as the amount in controversy exceeds $75,000, exclusive of interest and costs, and is

between a Rhode Island citizen (Plaintiff) and a Citizen of the Commonwealth of Massachusetts.

       7.       Venue is proper under 28 U.S.C. §1931 as Plaintiff is a resident of Rhode Island,

as the Real Property involved in this Action is located in Rhode Island, and a substantial part of

the events or omissions giving rise to these claims occurred in Rhode Island.

                                      Factual Background

       8.       Plaintiff is and was at all material times hereto the record title owner of the real

property located at 715 Warwick Avenue, Warwick, Rhode Island 02988 (the “Property”).

       9.       At the time of the events described herein, the Property and its contents were

insured under Liberty Mutual Commercial Insurance Policy No. BMO 60376820 (“the Policy”),

which was issued by Liberty Mutual and underwritten by Ohio Casual.

       10.      On or about October 16, 2019, Plaintiff suffered a fire and water damage loss (the

“Loss”) at the above-referenced Property.

       11.      Plaintiff subsequently filed a claim for this Loss under the Policy, to which the

Defendant Insurers assigned Claim No. 23745519 (the “Claim”).

       12.      An Estimate was prepared for Plaintiff by William D’Amico, a Public Adjuster,

in the amount of $212,422.37 for all Loss-related damage and related damage repairs to the

Property.
Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 3 of 6 PageID #: 3




        13.      On or about December 4, 2019, the Defendant Insurers afforded partial coverage

in the amount of $30,945.87 for those damages that the Defendant Insurer alleged were caused by

the fire, but denied coverage for the portions of Plaintiff’s damages that Defendant Insurers alleged

were caused by water over the course of the same event.

        14.      Plaintiff has hereto disagreed with Defendant Insurers’ decision to deny any

portion of Plaintiff’s Loss-related damages, and maintains instead that all damages reported under

this Claim should be covered under the terms of the Policy.

        15.      Despite Plaintiff’s repeated demands for full coverage, Defendant Insurers have

hereto maintained their partial coverage position and refuse to grant full coverage for the Claim.

        16.      Plaintiff has also expressed disagreement as to the amount of coverage afforded

for the partially covered “fire” damage, and therefore timely demanded appraisal of that covered

portion of the Claim under the Policy terms prior to filing suit.

        17.      Defendant Insurers have refused to submit this Claim to appraisal to determine the

amount of coverage that should be afforded for the portions of Plaintiff’s damages that Defendant

Insurers have attributed to fire and therefore agreed to cover.

                                            COUNT I
                                      Declaratory Judgment:
                                     Coverage under the Policy

        18.      Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth

in the paragraphs above as if fully set forth herein.

        19.      Pursuant to R.I.G.L. §§ 9-30-1, et seq., this Court is endowed with the “power to

declare rights, status, and other legal relations.”

        20.      A dispute has arisen between the parties with respect to Plaintiff’s right to

coverage under the Insurance Policy for the claim.
Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 4 of 6 PageID #: 4




       21.       This Court should declare and confirm as a final judgment that the entire Claim is

covered under the language of the Insurance Policy and thus the Defendant Insurer must pay to

remediate the damages at the Property.

       22.       In addition, or in the alternative, this Court should also declare and confirm as a

final judgment that the Defendant Insurers must submit the concededly-covered “fire” damages

for Appraisal under the applicable terms of the Policy.

                                             COUNT II
                                             Negligence

       23.       Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth

in the paragraphs above as if fully set forth herein.

       24.       In issuing the Policy for Plaintiff’s Property, Defendant undertook a duty to use

reasonable care in the investigation and/or handling of any claims for property damage arising

under the aforesaid Policy.

       25.       In issuing the Policy for Plaintiff’s Property, Defendant also owed Plaintiff a duty

to comply with applicable industry standards, state insurance statutes, and department of business

regulation requirements governing the manner in which insurance claims must be handled.

       26.       Defendant breached its duty (or duties) of care to Plaintiff by failing to reasonably

investigate the Claim and/or explain their denial of coverage, and/or by failing to adhere to

applicable industry standards and/or state regulations.

       27.       As a direct and proximate result of the Defendant Insurer’s aforesaid breach(es),

Plaintiff has suffered, and will continue to suffer, significant damages.
Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 5 of 6 PageID #: 5




                                           COUNT III
                                        Breach of Contract

         28.     Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth

in the paragraphs above as if fully set forth herein.

         29.     The Insurance Policy is a contract between the Defendant Insurer and Plaintiff.

         30.     At all material times hereto, Plaintiff has complied with the terms of the Insurance

Policy, including by, among other actions, paying premiums in a timely manner.

         31.     Defendant Insurer has failed to comply with the terms of the Insurance Policy by,

among other actions and/or omissions, failing to cover Plaintiff’s claim.

         32.     As a direct and proximate result of the Defendant Insurer’s breach, Plaintiff has

suffered, and will continue to suffer, significant damages.

                                          COUNT IV
                       Unfair Claims Settlement Practices and Bad Faith

         33.     Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth

in the paragraphs above as if fully set forth herein.

         34.     Defendant Insurer unreasonably refused to provide coverage for Plaintiff’s claim

under the Insurance Policy.

         35.     Defendant Insurer acted with reckless disregard as to the validity of Plaintiff’s

claim.

         36.     Defendant Insurer’s denial of coverage, and its actions and omissions, constitute

unfair claims settlement practices and bad faith under Rhode Island law, including, but not limited

to, under R.I.G.L. § 9-1-33.
Case 1:20-cv-00467-MSM-PAS Document 1 Filed 10/30/20 Page 6 of 6 PageID #: 6




       37.      Defendant Insurer’s conduct was of such willful, wanton, and/or malicious nature,

that in order to punish the offenders and deter future misconduct, punitive damages should be

awarded to Plaintiff and against the Defendant Insurer.

               WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter

judgment in favor of Plaintiff and against the Defendant Insurer on each and every Count contained

in Plaintiff’s Complaint, enter a declaratory judgment as requested herein, award Plaintiff

compensatory damages, punitive damages, interest, reasonable attorney’s fees and costs, and grant

such other and further relief as this Court deems just and proper.

               Plaintiff hereby demands a trial by jury.

                                                     Plaintiff,
                                                     Expo Development, LLC d/b/a
                                                     Expo Realty, LLC,
                                                     By their Attorneys,


                                                            /s/ Kayla S. O’Connor, Esq.
                                                     Kayla S. O’Connor, Esq. (#9491)
                                                     Richard E. Palumbo, Jr., Esq. (#7081)
                                                     Law Offices of Richard Palumbo, LLC
                                                     535 Atwood Avenue, Suite 4
                                                     Cranston, RI 02920
                                                     Tel: (401) 490-0994
                                                     Fax: (401) 490-0945
                                                     Email: koconnor@richardpalumbolaw.com
                                                            rpalumbo@richardpalumbolaw.com


Dated: October 30, 2020
